Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Filing Receipt
The filing receipt mailed 04/28/2021 claims domestic priority to application 63/004,549, filed 04/04/202.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 09/16/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (Small, 2019, 15, 1900765).
In regards to claim 1, Kim at p. 3, sec. 2.2 teaches the assembly of polymer-directed crystalized catechin. Throughout the reference, Kim teaches the properties of the polymer-catechin crystals. Specifically, Kim at p. 2, sec. 2.1 teaches the synthesis of a reactive-oxygen species (ROS) responsive diselenide polymer and at p. 3, sec. 2.2 teaches that the polymer synthesized was used in the polymer-directed creation of polymer-catechin crystals. Kim at p. 5, sec. 2.5, and specifically at p. 6, para. 3 teaches that catechin co-crystalized with PEI-diselenide polymer can change its release profile in response to external oxidative stimulus which reads on the active-oxygen responsive antioxidant element of claim 1. 
In regards to claim 2, Kim at p. 3, sec. 2.2, para. 1 discloses a method of assembly of the polymer-catechin crystals where catechin is dissolved in deionized water. 
In regards to claim 3 and 4, Kim at p. 2, para. 2 discloses that catechin is a polyphenolic flavonoid-type natural product.
In regards to claims 5 and 6, Kim at p. 1, sec. 1, para. 2 discloses antioxidants such as ascorbic acid, N-acetylcysteine, and catechin are administered to scavenge reactive-oxygen species (ROS) in tissue. Kim, throughout the reference, teaches a composition consisting of catechin and a diselenide/disulfide polymer. The teaching of ascorbic acid and N-acetylcysteine along with catechin reads on the species of claim 5 and the antioxidant elements of claim 6. 
In regards to claim 7-10 and 12, Kim at p. 9, sec. 4, Prep. of catechin crystals by polymer-directed recrystallization discloses a method of creating catechin crystals via polymer-directed recrystallization wherein a polymer selected from polyethylenimine, hyaluronic acid, polyacrylic acid, polyethylene glycol, and hydroxypropyl cellulose is dissolved in water in an amount that is 10% by weight to the antioxidant (catechin) added. 
	In regards to claim 13, Kim throughout the reference and specifically at p. 5, sec. 2.5 discloses experiments that analyzed the dissolution profile of PEI-diselenide catechin crystals using H2O2. Kim at p. 1, sec. 1 further connects other reactive oxygen species such as the superoxide anion and hydroxyl radicals to hydrogen peroxide which reads on the active-oxygen stimulus species of claim 13.  

NOTE:  Kim et al. is considered prior art as several authors listed on the publication of Kim are not listed as inventors. A 5th party, Ryan Cree Miller, is also listed as a 5th inventor but is not listed as an author in Kim’s publication. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 recites “A composition comprising an active oxygen-responsive antioxidant crystal, the crystal comprising: (a) an antioxidant; and (b) a disulfide- or diselenide-crosslinked polymer that is adsorbed onto a surface of the antioxidant; wherein the polymer, upon exposure to an active-oxygen stimulus, de-crosslinks to release the antioxidant from the composition in an amount effective to counteract the stimulus.”
Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (Small, 2019, 15, 1900765) in view of Neto et al. (Small, 2014, 10, No. 12, 2459-2469) and Huo (Polm. Chem. 2014, 5, 1519-1528). 
Discussion of the teachings of Kim from the 102 above are incorporated here.
Kim does not explicitly teach or fairly suggest a reactive-oxygen antioxidant crystal comprised of a polymer dopamine-grafted hyaluronic acid (HA-DOPA) combined with the antioxidant n-acetylcysteine. 
	In regards to claim 11, Neto at p. 2466, sec. 3 teaches a composition comprising of dopamine-modified hyaluronic acid (defined as HA-DN in the reference). Neto at p. 2460, para. 4 and para. 6 respectively teaches that hyaluronic acid is a popular biomaterial and dopamine-modified hyaluronic acid has been built onto the surface of a TNZ alloy to improve biocompatibility. Neto at p. 2466, Scheme 1 teaches a method of synthesizing the HA-DN composition. 
	Huo at p. 1520, sec. 2.1 teaches redox responsive polymeric drug delivery systems that include disulfide linkage (sec. 2.1.1) and diselenide linkage (sec. 2.1.2). Huo at p. 1526, sec. 3 recites “that redox-responsive functional groups…sulfide, disulfide, selenium, diselenium…have been studied for both reduction and oxidation-responsive drug delivery.” Huo also teaches that incorporating redox-responsive functional groups (such as disulfide and diselenide) onto the polymer imparts the polymer with “intelligence,” i.e. the disulfide or diselenide polymer can react in the presence of eternal oxidative species.
	It would have been prima facie obvious to one of ordinary skill in the art to have modified the reactive-oxygen responsive crystal of Kim with the dopamine-modified hyaluronic acid taught by Neto. Kim teaches that N-acetylcysteine is a reactive-oxygen species scavenger, a method of synthesizing a reactive-oxygen responsive crystal that includes the polymer hyaluronic acid, and teaches the modification of existing polymers to include a diselenide functionality. Neto teaches a modification to hyaluronic acid that adds dopamine to the polymer so it would have been obvious make the substitution. 
	One of ordinary skill in the art would have been motivated to substitute the hyaluronic acid of Kim with the dopamine-modified hyaluronic acid of Neto to incorporate the improve bioavailability imparted by the dopamine-modified hyaluronic acid. One of ordinary skill in the art would have been motivated with a reasonable assumption of success to further modify the dopamine-modified hyaluronic acid with a diselenide functional-group to impart the reactive-oxygen responsive properties as taught by Kim and Huo.

Claim(s) 1 and 3, 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (Molecules 2018, 23, 1179) in view of Yang (Chinese Chemical Letters, 28, 2017, 2099-2104) and Huo (Polm. Chem. 2014, 5, 1519-1528). 
In regards to claim 1, Chen at p. 1, abstract teaches a composition comprising an antioxidant crystal, the crystal comprising the antioxidant curcumin and a cyclodextrin polymer attached to the surface of the crystal to form an inclusion complex.
In regards to claim 3, Chen at p. 1, sec. 1 teaches that curcumin is a yellow-orange polyphenol. 
In regards to claim 7, Chen at p. 1, sec. 1 teaches cyclodextrins are cyclic oligomers that can form water-soluble inclusion complexes. 
 Yang at p. 1, para. 4, l. 5 – p. 2, para. 1 teaches the structural properties of a drug-polymer inclusion complex and specifically at p. 2, para 1 states “…drug-polymer [Inclusion complexes] are actually in one homogenous, crystalline phase, in which the drug molecules form a crystal lattice framework with parallel and isolated channel, and polymer chains of extended conformations reside in such channels.” Therefore, crystals composed of both an antioxidant and a polymer are known in the art. One of ordinary skill in the art would recognize that the structural features of the claimed invention match or are identical to the structure of an inclusion complex. 
Chen does not explicitly teach or fairly suggest a composition wherein the crystal-polymer complex is comprised of a disulfide or diselenide polymer that, upon reactive-oxygen stimulus, de-crosslinks. 
Huo throughout section 2, but specifically at p. 1523, sec. 2.2.1-2.2.2 teaches sulfide-containing oxidation-responsive polymers and selenide-containing oxidation-responsive polymers. Huo at p. 1520, sec. 2.1 also teaches redox responsive polymeric drug delivery systems that include disulfide linkage (sec. 2.1.1) and diselenide linkage (sec. 2.1.2). Huo at p. 1526, sec. 3 recites “that redox-responsive functional groups…sulfide, disulfide, selenium, diselenium…have been studied for both reduction and oxidation-responsive drug delivery.” Huo also teaches that incorporating redox-responsive functional groups (such as disulfide and diselenide) onto the polymer imparts the polymer with “intelligence,” i.e. the disulfide or diselenide polymer can react in the presence of eternal oxidative species.
It would have been prima facie obvious at the time of the effective filing date to one of ordinary skill in the art to have modified the composition taught by Chen to have included the disulfide or diselenide polymers taught by Huo to incorporate the redox-responsive elements and to create a drug-polymer inclusion complex crystal comprised of the antioxidant curcumin and a disulfide/diselenide polymer that can react to reactive-oxygen species. 
One of ordinary skill in the art would have been motivated to make the modification as the disulfide/diselenide functionality would have given the drug-polymer inclusion complex the ability to selectively release the carrier antioxidant in the presence of reactive oxidative species with a reasonable assumption of success.  

Claim(s) 1-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim J.S. (KR102047173B1, published 2019; ESPACENET English Translation furnished) in view of Kosak (US 6048736, published 2000) and Huo (Polm. Chem. 2014, 5, 1519-1528).
Kim J.S. teaches a method of manufacturing a crystalline inclusion complex comprised of the flavonoid catechin and the hydroxypropyl-beta-cyclodextrin and where the crystalline inclusion complex is reactive to radical oxygen species. 
In regards to claim 1, Kim J.S. throughout the teaching but specifically at p. 3, sec. Tech Solution teaches a method of making an inclusion complex crystal from comprising the antioxidant catechin and the polymer cyclodextrin. 
In regards to claim 2-6, Kim J.S. at p. 3, sec. Tech Solution teaches a method of making an inclusion complex crystal that includes the step of dissolving the flavonoids catechin and quercetin (separately) are dissolved in water. This reads on the water-soluble element of claim 2, the phenolic and flavonoid elements of claim 3 and 4, and the catechin and quercetin elements of claims 5 and 6. 
In regards to claims 7-8, Kim J.S. at p. 3, sec. Tech Solution teaches a method of making an inclusion complex crystal that includes the step of dissolving the cyclodextrin polymer in water which reads on the water-soluble element of claim 7 and the polysaccharide element of claim 8. 
In regards to claim 13, Kim J.S. at p. 7, sec. 8 teaches the ability of the catechin-cyclodextrin crystal to scavenge reactive-oxygen species such as hydrogen peroxide. This reads on the active-oxygen stimulus element of claim 11.
Kim J.S. does not explicitly teach or fairly suggest a composition comprising a disulfide or diselenide-crosslinked polymer that is adsorbed onto a surface of the antioxidant wherein the polymer de-crosslinks to release counteract a stimulus. 
Kosak (US6048736, published 2000) teaches cyclodextrin polymers for drug delivery. 
In regards to claim 1, Kosak at col. 4, l. 19-53 teaches Biocleavable linkages and bonds that include disulfides (col. 4, l. 27) and protected disulfides (col. 4, l. 46). Kosak teaches that these linkages and bonds are used within the present invention as a method to crosslink the cyclodextrin molecules (col. 4, l. 19-25).
Huo at p. 1520, sec. 2.1 teaches redox responsive polymeric drug delivery systems that include disulfide linkage (sec. 2.1.1) and diselenide linkage (sec. 2.1.2). Huo at p. 1526, sec. 3 recites “that redox-responsive functional groups…sulfide, disulfide, selenium, diselenium…have been studied for both reduction and oxidation-responsive drug delivery.” Huo also teaches that incorporating redox-responsive functional groups (such as disulfide and diselenide) onto the polymer imparts the polymer with “intelligence,” i.e. the disulfide or diselenide polymer can react in the presence of eternal oxidative species.
It would have been prima facie obvious at the time of the effective filing date for one of ordinary skill in the art to have modified the cyclodextrin polymer of the catechin-polymer composition of Kim J.S. with the disulfide modification taught by Kosak. Kosak also serves as evidence that one of ordinary skill in the art would expect a reasonable degree of success. 
One of ordinary skill in the art would be motivated to make the modification to incorporate the ability for the cyclodextrin polymer to react to external oxidative species.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUISALBERTO GONZALEZ whose telephone number is (571)272-1154. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.G./Examiner, Art Unit 1624                                                                                                                                                                                                        

/MARK L SHIBUYA/Supervisory Patent Examiner, Art Unit 1624